

Exhibit 10.9
















AGCO CORPORATION


EXECUTIVE NONQUALIFIED DEFINED CONTRIBUTION PLAN












(EFFECTIVE July 31, 2015)






--------------------------------------------------------------------------------




SECTION 1
Purpose and Administration


1.1    Name of Plan. AGCO Corporation hereby adopts this AGCO Corporation
Executive Nonqualified Defined Contribution Plan, as set forth herein.
1.2    Effective Date of Plan. The Plan is established effective July 31, 2015.
This document sets forth the terms of the Plan and also serves as the summary
plan description within the meaning of Section 102 of ERISA.
1.3    Purpose. The Company has established the Plan primarily for the purpose
of providing deferred compensation to a select group of management or highly
compensated employees of the Participating Employers. The Plan is intended to be
a top-hat plan as described in Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA
and is intended to comply with Code Section 409A. The Company intends that the
Plan (and each Trust, if any, established under the Plan as described in Section
13.2) shall be treated as unfunded for purposes of Title I of ERISA and the
Code. The Plan is not intended to be tax-qualified within the meaning of Code
Section 401(a).
A Participating Employer’s obligations hereunder, if any, to a Participant (or
to a Participant’s beneficiary) shall be unsecured and shall be a mere promise
by the Participating Employer to make payments hereunder in accordance with the
terms of the Plan. A Participant (and, if applicable, the Participant’s
beneficiary) shall be treated as a general unsecured creditor of the applicable
Participating Employer for purposes of the Plan.
1.4    Administration. The Plan shall be administered by the Plan Administrative
Committee.
(a)
Authority. The Plan Administrative Committee shall have full authority and power
to administer and construe the Plan, subject to applicable requirements of law.
Without limiting the generality of the foregoing, the Plan Administrative
Committee shall have the following powers and duties:

(i)
To make and enforce such rules and regulations as it deems necessary or proper
for the administration of the Plan;

(ii)
To interpret the Plan and to decide all questions concerning the Plan;

(iii)
To designate persons eligible to participate in the Plan;

(iv)
To determine the amount and the recipient of any payments to be made under the
Plan;

(v)
To designate and value any investments deemed held in Plan Accounts;


1

--------------------------------------------------------------------------------




(vi)
To vest all or any portion of a Participant’s Account, to the extent not vested
previously;

(vii)
To appoint such agents, counsel, accountants, consultants and other persons as
may be required to assist in administering the Plan; and

(viii)
To make all other determinations and to take all other steps necessary or
advisable for the administration of the Plan.

Subject to paragraph (b) below, all decisions made by the Plan Administrative
Committee pursuant to the provisions of the Plan shall be made in its sole
discretion and shall be final, conclusive, and binding upon all parties.
(b)
Authority of Board of Directors. Notwithstanding anything in this Plan to the
contrary, the Board at all times shall have the power to make determinations
with respect to the Plan as it shall elect to make.

(c)
Delegation of Duties. The Plan Administrative Committee may delegate such of its
duties and may engage such experts and other persons as it deems appropriate in
connection with administering the Plan. The Plan Administrative Committee shall
be entitled to rely conclusively upon, and shall be fully protected in any
action taken by the Plan Administrative Committee, in good faith in reliance
upon any opinions or reports furnished to it by any such experts or other
persons.

(d)
Expenses. All expenses incurred in connection with the administration of the
Plan, including, without limitation, administrative expenses and compensation
and other expenses and charges of any actuary, counsel, accountant, specialist,
or other person who shall be employed by the Plan Administrative Committee in
connection with the administration of the Plan, shall be paid by the
Participating Employers.

(e)
Indemnification of Plan Administrative Committee. The Participating Employers
agree to indemnify and to defend to the fullest extent permitted by law any
person serving as a member of the Plan Administrative Committee, and each
employee of a Participating Employer or any of their affiliated companies
appointed by the Plan Administrative Committee to carry out duties under this
Plan, against all liabilities, damages, costs and expenses (including attorneys’
fees and amounts paid in settlement of any claims approved by the Company)
occasioned by any act or omission to act in connection with the Plan, so long as
such act or omission is in good faith. The foregoing shall in no way limit the
right of any member of the Plan Administrative Committee or employee to
indemnification or reimbursement or the right to have, or receive payments from,
insurance beyond that provided by the Plan.


2

--------------------------------------------------------------------------------




(f)
Liability. To the extent permitted by law, neither the Plan Administrative
Committee nor any other person shall incur any liability for any acts or for any
failure to act except for liability arising out of such person’s own willful
misconduct or gross negligence.


3

--------------------------------------------------------------------------------




SECTION 2
Definitions


For purposes of the Plan, the following words and phrases shall have the
meanings set forth below, unless their context clearly requires a different
meaning:
2.1    Account. “Account” means the bookkeeping account or sub-accounts
maintained under the Plan for the Participant in accordance with Section 7.1.
2.2    Affiliate. “Affiliate” means any corporation which is a member of a
controlled group of corporations (as defined in Code Section 414(b)) that
includes the Company and any trade or business (whether or not incorporated)
that is under common control (as defined in Code Section 414(c)) with the
Company, except in making any such determination, fifty percent (50%) shall be
substituted for eighty percent (80%) under the definition of "controlled group
of corporations" and "common control."
2.3    Annual Incentive Compensation. “Annual Incentive Compensation” means the
gross annual bonus or other incentive compensation paid to the Participant
during the applicable Plan Year or, if Participant was not a Participant for the
full Plan Year, the portion of the Plan Year in which the Participant was a
Participant, pursuant to the applicable Participating Employer’s annual bonus or
incentive plan, policy or program, whether or not written, which is designated
by the Plan Administrative Committee to be taken into account to determine the
Employer Contribution to be credited to the Participant’s Account for the
applicable Plan Year. Notwithstanding the foregoing, if the Annual Incentive
Compensation relates to a Plan Year in which the Participant was not a
Participant for the full Plan Year, the amount of the Participant’s Annual
Incentive Compensation to be taken into account for the Plan Year in which it is
paid will equal the Annual Incentive Compensation multiplied by a fraction, the
numerator of which is the number of days in the Plan Year to which the Annual
Incentive Compensation relates on which the Participant was a Participant in the
Plan and the denominator of which is the number of days in such Plan Year.
2.4    Base Salary. “Base Salary” means, with respect to a Participant for a
Plan Year, the Participant’s regular base salary or wages paid to the
Participant during such Plan Year, or, if the Participant was not a Participant
for the full Plan Year, the portion of the Plan Year in which the Participant
was a Participant, including any amounts of such base salary or wages that the
Participant may have elected to defer under a salary or wage reduction agreement
and which are not includible in the Participant’s gross income under Code
Sections 125, 132(f)(4), 401(k), 402(a)(8), 402(h) or 403(b), and excluding
(whether or not includible in gross income) overtime pay, reimbursements or
other expense allowances, moving expenses, bonuses, incentive compensation,
equity-based compensation, deferred compensation, welfare benefits, fringe
benefits, severance pay and other such amounts.
2.5    Board. “Board” means the Board of Directors of AGCO Corporation.

4

--------------------------------------------------------------------------------




2.6    Change in Control. “Change in Control” means any one of the following
(determined in accordance with Code Section 409A):
(a)
The date that any one person, or more than one person acting as a group,
acquires (including through the formation of a group) ownership of stock of the
Company that, together with stock held by such person or group, constitutes more
than fifty percent (50%) of the total fair market value or total voting power of
the stock of the Company (not including where any one person, or more than one
person acting as a group, who is considered to own more than fifty percent (50%)
of the total fair market value or total voting power of the stock of the
Company, acquires additional stock).

(b)
The date that any one person, or more than one person acting as a group,
acquires (or has acquired during the twelve (12)-month period ending on the date
of the most recent acquisition by such person or persons) ownership of stock of
the Company possessing thirty percent (30%) or more of the total voting power of
the stock of the Company, or a majority of the members of the Board is replaced
during any twelve (12)-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Board (who are not
affiliated with such replacement directors) prior to the date of the appointment
or election of such new directors.

(c)
The date that any one person, or more than one person acting as a group,
acquires (or has acquired during the twelve (12)-month period ending on the date
of the most recent acquisition by such person or persons) assets from the
Company that have a total fair market value equal to or more than forty-percent
(40%) of the total fair market value of all of the assets of the Company
immediately prior to such acquisition or acquisitions unless the assets are
transferred to (i) a stockholder of the Company (immediately before the asset
transfer) in exchange for or with respect solely to its stock, (ii) an entity,
fifty percent (50%) or more of the total value or voting power of which is
owned, directly or indirectly by the Company, (iii) a person, or more than one
person acting as a group, that owns, directly or indirectly, fifty percent (50%)
or more of the total value or voting power of all of the outstanding stock of
the Company, or (iv) an entity, at least fifty percent (50%) of the total value
or voting power of which is owned, directly or indirectly, by a person, or more
than one person acting as a group, that owns directly or indirectly, fifty
percent (50%) or more of the total value or voting power of all of the
outstanding stock of the Company.

Notwithstanding any of the foregoing, however, in no event shall any transaction
or event constitute a “Change in Control” for purposes of this Plan unless the
transaction or event constitutes a change in ownership of the Company, a change
in the effective control of the Company or a change in the ownership of a
substantial portion of the Company’s assets, within the meaning of Section 409A
of the Code.
2.7    Code. “Code” means the Internal Revenue Code of 1986, as amended from
time to time. Any reference to a section of the Code includes any comparable
section or sections of any future legislation that amends, supplements or
supersedes that section.

5

--------------------------------------------------------------------------------




2.8    Company. “Company” means AGCO Corporation or any successor company that
adopts this Plan.
2.9    Eligible Executive. “Eligible Executive” means an employee of a
Participating Employer who the Plan Administrative Committee determines meets
the following requirements:
(a)
who is (i) employed by the Company or an Affiliate organized under the laws of
the United States of America and working in the United States of America or (ii)
employed by an Affiliate organized under the laws of a jurisdiction outside the
United States of America but working in the United States of America on a global
assignment and no longer participating in the person’s home country Company or
Affiliate-sponsored retirement plan; and

(b)
whose position is at the Vice President, Senior Vice President or higher level;
but excluding

(c)
any employee who is or was a Participant in the AGCO Corporation Executive
Nonqualified Pension Plan as first effective in 2000 and as subsequently
amended.

2.10    Employer Contribution. “Employer Contribution” means the contribution
deemed credited to a Participant’s Account pursuant to Section 4.1.
2.11    ERISA. “ERISA” means the Employee Retirement Income Security Act of
1974, as amended from time to time. Any reference to a section of ERISA includes
any comparable section or sections of any future legislation that amends,
supplements or supersedes that section.
2.12    Participant. “Participant” means an Eligible Executive who is designated
by the Plan Administrative Committee to participate in the Plan.
2.13    Participating Employer. “Participating Employer” means the Company and
any of its Affiliates whose Eligible Employees the Plan Administrative Committee
designates for participation in the Plan, or any of their successors.
2.14    Plan. “Plan” means this AGCO Corporation Executive Nonqualified Defined
Contribution Plan, as may be amended from time to time hereafter.
2.15    Plan Administrative Committee. “Plan Administrative Committee” means the
Compensation Committee of the Board or such other committee appointed or
designated by the Board to administer the Plan.
2.16    Plan Compensation. “Plan Compensation” means, with respect to each
Participant, the sum of the Participant’s Base Salary and Annual Incentive
Compensation for the applicable Plan

6

--------------------------------------------------------------------------------




Year or, if the Participant was not a Participant for the full Plan Year, the
portion of the Plan Year in which the Participant was a Participant.
2.17    Plan Year. “Plan Year” means the calendar year.
2.18    Savings Plan Benefit. “Savings Plan Benefit,” for each Plan Year, means
the annual amount attributable to employer matching contributions that the
Participant could have received for the Plan Year under the AGCO Corporation
401(k) Savings Plan, calculated as if the Participant had made the maximum
elective deferrals permitted under the AGCO Corporation 401(k) Savings Plan
(determined without regard to any required refund of elective deferrals required
under Code Section 401(k)(3)) during the applicable Plan Year, provided the
Participant was eligible to participate in the AGCO Corporation 401(k) Savings
Plan for such Plan Year, regardless of whether or not the Participant actually
received such matching contribution under the AGCO Corporation 401(k) Savings
Plan. Notwithstanding the foregoing, if the Participant was not a Participant in
the Plan for the full Plan Year, the Participant’s Savings Plan Benefit for that
Plan Year will equal the Savings Plan Benefit as described herein multiplied by
a fraction, the numerator of which is the number of days in the Plan Year on
which the Participant was a Participant in the Plan and the denominator of which
is the number of days in the Plan Year.
2.19    Separation from Service or Separate from Service. A Participant will be
considered to Separate from Service if he or she dies, retires, or otherwise has
a termination of employment with the Company and its Affiliates, where the facts
and circumstances indicate that the Company and its Affiliates and the
Participant reasonably anticipate that no further services will be performed
after a certain date or that the level of services the Participant will perform
after such date (whether as an employee or an independent contractor) will
permanently decrease to less than fifty-percent (50%) of the average level of
bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding thirty-six (36)-month period (or the
full period of service to the Company and its Affiliates if the Participant has
been providing services to the Company and its Affiliates less than thirty-six
(36) months), subject to the following:
(a)
For this purpose, the employment relationship is treated as continuing intact
while the individual is on military leave, sick leave, or other bona fide leave
of absence (such as temporary employment by the government) if the period of
such leave does not exceed six (6) months, or, if longer, so long as the
individual’s right to reemployment with the Company and its Affiliates is
provided either by statute or by contract. If the period of leave exceeds six
(6) months and the individual’s right to reemployment is not provided either by
statute or by contract, the employment relationship is deemed to terminate on
the first date immediately following such six (6)-month period.

(b)
The determination of whether a Participant has separated from service shall be
determined based on the facts and circumstances in accordance with the rules set
forth in Code Section 409A and the regulations thereunder.


7

--------------------------------------------------------------------------------




2.20    Totally Disabled or Total Disability. A Participant shall be considered
to be “Totally Disabled” if he or she meets any one of the following
requirements:
(a)
The Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months.

(b)
The Participant is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of a Participating Employer.

(c)
The Participant is determined to be totally disabled by the Social Security
Administration.

(d)
The Participant is determined to be totally disabled under any disability
program covering employees of the Participating Employer (including the
Participant), provided the definition of total disability under such program
complies with any of the definitions under (a), (b) or (c) above.

2.21    Valuation Date. “Valuation Date” means each business day the financial
markets are open, unless the deemed underlying investment requires a less
frequent valuation.
2.22    Other Definitions. In addition to the terms defined in this Section 2,
other terms are defined when first used in Sections of this Plan.

8

--------------------------------------------------------------------------------




SECTION 3
Eligibility and Participation


3.1    Eligible Executives. Only Eligible Executives of a Participating Employer
shall be eligible to participate in the Plan. Participation is limited to a
select group of management or highly compensated employees of the Company and
its Affiliates.
3.2    Participation.
(a)
An Eligible Executive shall become a Participant in the Plan as of the date
designated by the Plan Administrative Committee.

(b)
An Eligible Executive shall only be a Participant under this Plan while he or
she is employed by a Participating Employer and qualifies as an Eligible
Executive. If an employee subsequently ceases to be an Eligible Executive after
becoming a Participant, he or she shall remain a Participant under the Plan only
to the extent of any existing Account balance but shall receive no further
Employer Contributions. By way of example and not of limitation, if an Eligible
Executive terminates employment with the Company and its Affiliates but
continues to provide services as a consultant or other independent contractor,
that individual is no longer an Eligible Executive and will remain a Participant
only to the extent of any existing Account balance but shall receive no further
Employer Contributions. Under the foregoing circumstances, however, payment of
the Participant’s Account may only commence on a Separation from Service. If
such individual again becomes an Eligible Executive, he or she will only again
become a Participant as of the date designated by the Plan Administrative
Committee.

(c)
An Eligible Executive who incurs a Separation from Service but is subsequently
re-hired will only become a Participant upon re-hire if again designated by the
Plan Administrative Committee. Notwithstanding the foregoing, the payment of the
Participant’s Account will continue as set forth herein upon a Separation from
Service even if the Participant is re-hired and again commences participation in
the Plan.

(d)
Notwithstanding the foregoing, the Plan Administrative Committee may remove a
Participant from participation in the Plan on a prospective basis, such that no
further Employer Contributions will be credited to the Participant’s Account,
and the Participant shall remain a Participant under the Plan only to the extent
of any existing Account balance.


9

--------------------------------------------------------------------------------




SECTION 4
Employer Contributions


4.1    Employer Contribution.


(a)
No Participant may contribute or defer any amounts to the Plan.

(b)
Except as set forth below, for each Plan Year, the Participating Employer shall
credit to the Account of each Participant employed by that Participating
Employer with an Employer Contribution, no later than thirty (30) days after the
end of the Plan Year, in the following amounts:

(i)
for Participants at the Vice President level, the amount equal to (A) eight
percent (8%) (or such greater percentage as the Plan Administrative Committee
may designate) of the Participant’s Plan Compensation for the Plan Year or, if
the Participant was not a Participant for the full Plan Year, the portion
thereof in which the Participant was a Participant in the Plan, minus (B) the
Participant’s Savings Plan Benefit for the Plan Year; and

(ii)
for Participants at the Senior Vice President level or greater, the amount equal
to (A) ten percent (10%) (or such greater percentage as the Plan Administrative
Committee may designate) of the Participant’s Plan Compensation for the Plan
Year or, if the Participant was not a Participant for the full Plan Year, the
portion thereof in which the Participant was a Participant in the Plan, minus
(B) the Participant’s Savings Plan Benefit for the Plan Year.

For a Participant whose position changes during the Plan Year, whether from Vice
President to Senior Vice President or greater or from Senior Vice President or
greater to Vice President, the Employer Contribution for such Participant will
be calculated separately for the portions of the Plan Year during which the
Participant was entitled to different levels of an Employer Contribution, and
the Participant’s Employer Contribution for the Plan Year will be the sum of the
Employer Contributions calculated for each respective portion of the Plan Year.
(c)
Notwithstanding the foregoing, the Plan Administrative Committee may elect to
not make an Employer Contribution to a Participant’s Account for the applicable
Plan Year or may reduce the amount of such Employer Contribution for the
applicable Plan Year, provided the Plan Administrative Committee exercises such
discretion, prior to the beginning of the applicable Plan Year, with respect to
all of the Participants within the class of Eligible Executives to which the
Plan Administrative Committee intends to exercise such discretion and then
notifies the Participants no later than thirty (30) days thereafter that no such
Employer Contributions, or a reduced level of Employer Contributions, will be
made for the applicable Plan Year.


10

--------------------------------------------------------------------------------




(d)
The Plan Administrative Committee also may elect to credit a Participant’s
Account with additional Employer Contributions, as the Plan Administrative
Committee may elect, and such additional Employer Contributions need not be made
to other Participants. No Participant shall have any right to receive any
additional Employer Contributions under this Section 4.1(d).

(e)
The Participant’s Employer Contribution will be credited to the Participant’s
Account as of the last Valuation Date of the Plan Year to which the Employer
Contribution relates.

4.2    Vesting of Employer Contribution.
(a)
Except as otherwise provided in Section 4.2(b) below or otherwise specified by
the Participating Employer at the time of credit to the Account of the
Participant, the Employer Contributions credited to a Participant’s Account
shall be vested in full on and after the time the Participant has been a
Participant in the Plan and eligible to be credited Employer Contributions from
the first day of Participant’s participation in the Plan through the fifth (5th)
anniversary of such date.

(b)
Notwithstanding the foregoing vesting schedule:

(i)
the Participating Employer may specify a different vesting schedule for an
Employer Contribution for any particular Plan Year than described above or
provide that the Employer Contribution for any particular Plan Year is fully
vested at the time credited to the Account of the Participant; and

(ii)
the balance credited to a Participant’s Account shall become fully vested if the
Participant remains continuously employed by a Participating Employer and a
Participant in the Plan eligible to be credited Employer Contributions, until
his or her death, Total Disability, or the occurrence of a Change in Control.

4.3    Forfeiture. A Participant’s unvested Account balance shall be forfeited
upon the occurrence of the payment event related to the Participant’s Account or
at the time the Participant’s Account can no longer become vested under any
circumstances.

11

--------------------------------------------------------------------------------




SECTION 5
Account(s)


5.1    Participant’s Account(s). The Company shall establish and maintain a
separate bookkeeping account (and/or sub-accounts) in the name of each
Participant. Such account (or sub-accounts) shall be credited or charged with
(a) Employer Contributions credited to such Account (or sub-accounts); (b)
income, gains, losses, and expenses of investments deemed held in such Account
(or sub-accounts); and (c) distributions from such Account (or sub-accounts).
5.2    Investment of Accounts.
(a)    The amount credited to a Participant’s Account (or sub-accounts) shall be
deemed to earn a rate of return equal to the 10 (ten) year Treasury Constant
Maturity rate for US Treasury 10 (ten) Year Notes, or such other deemed rate of
return as the Plan Administrative Committee may establish from time to time on a
going-forward basis, set annually on the last business day of the calendar year.
The rate of return amount is credited to the Account (or sub-account) monthly as
of the last calendar day of each calendar month until the date of, or
immediately preceding the date of, payment of the Account (or sub-account).
(b)    The Participant’s Account(s) (or sub-accounts) shall be credited with
earnings and charged with losses, expenses and distributions, at the times the
Plan Administrative Committee shall designate (but no less frequently than
monthly and through the day of the calendar month immediately preceding the date
of payment of the Account (or sub-accounts)). Investment returns deemed earned
on the Participant’s Account(s) shall be paid to the Participant at the same
time and in the same manner as the Account itself.

12

--------------------------------------------------------------------------------




SECTION 6
Distribution of Account(s)


6.1    Distribution Upon Separation from Service.
(a)
Time and/or Form of Payment. Except as otherwise set forth below, payment of a
Participant’s vested Account(s) will be made in a single lump sum on the first
day of the seventh (7th) calendar month following the Participant’s Separation
from Service.

(b)
Amount of Payment. The amount of the lump sum payment will be equal to the value
of Participant’s vested Account(s) as of the Valuation Date immediately
preceding the date of payment.

6.2    Death.
(a)
In the event that a Participant Separates from Service by reason of his or her
death, or dies after his or her Separation from Service and prior to receiving
payment of his or her Account(s), the balance credited to his or her vested
Account(s) will be distributed to the Participant’s designated beneficiary at
the time and in the form set forth above.

6.3    Distribution Upon Change in Control. Notwithstanding the foregoing, the
balance of the Participant’s vested Account(s) will be paid upon the occurrence
of a Change in Control, in a single lump sum payment within sixty (60) days
after the Change in Control. The amount of the lump sum payment will be equal to
the value of the Participant’s Account as of the Valuation Date immediately
preceding the date of the Change in Control.
6.4    Designated Beneficiary.
(a)
The Participant may name a beneficiary or beneficiaries to receive the balance
of the Participant’s Account in the event of the Participant’s death prior to
the payment of the Participant’s Account. To be effective, any beneficiary
designation must be filed in writing with the Plan Administrative Committee in
accordance with rules and procedures adopted by the Plan Administrative
Committee for that purpose.

(b)
A Participant may revoke an existing beneficiary designation by filing another
written beneficiary designation with the Plan Administrative Committee. The
latest beneficiary designation received by the Plan Administrative Committee
shall be controlling; provided, however, that no designation, or change or
revocation thereof, shall be effective unless received by the Plan
Administrative Committee prior to the Participant’s death.

(c)
If no beneficiary is named by a Participant, or if the Participant survives all
of the Participant’s named beneficiaries and does not designate another
beneficiary, the Participant’s Account shall be paid in the following order of
precedence:


13

--------------------------------------------------------------------------------




(i)    The Participant’s spouse;
(ii)    The Participant’s children (including adopted children) per stirpes; or
(iii)    The Participant’s estate.
6.5    Cash Payments. Payment of the Participant’s vested Account(s) will be
made in cash subject to applicable tax withholdings.

14

--------------------------------------------------------------------------------




SECTION 7
Forfeiture of Benefits


7.1    Forfeiture of Account. Notwithstanding anything in this Plan to the
contrary, if the Plan Administrative Committee, in its sole discretion,
determines that
(a)
the Participant’s employment with the Participating Employer has been terminated
for Cause; or

(b)
if at any time prior to payment, the Participant has breached any of his or her
post-employment obligations, including, but not limited to, any restrictive
covenants or obligations under any agreement and general release,

then the Plan Administrative Committee may cause the balance of the
Participant’s Account (whether vested or otherwise) to be forfeited and
discontinued without any payment to the Participant or Participant’s
beneficiary.
7.2    Definition of Cause. “Cause” has the same meaning as defined in any
employment, service or similar agreement between the Company or an Affiliate and
the Participant, except if no such agreement exits, or the agreement does not
contain any such term or similar concept, Cause means the Participant’s fraud,
dishonesty, or willful violation of any law or significant policy of the
Participating Employer that is committed in connection with the Participant’s
employment by or association with the Company or Affiliate. Whether a
Participant has been terminated for Cause shall be determined by the Plan
Administrative Committee in its sole discretion, which shall be binding and
conclusive on all parties.
Regardless of whether a Participant’s employment initially was considered to be
terminated (whether by the Participating Employer or the Participant) for any
reason other than Cause, the Participant’s employment will be considered to have
been terminated for Cause for purposes of this Plan if the Plan Administrative
Committee subsequently determines that the Participant engaged in an act
constituting Cause.
7.3    Binding Decision. The decision of the Plan Administrative Committee to
forfeit the Participant’s Account(s) shall be final. The omission or failure of
the Plan Administrative Committee to exercise this right at any time shall not
be deemed a waiver of its right to exercise such right in the future. The
exercise of discretion will not create a precedent in any future cases.

15

--------------------------------------------------------------------------------




SECTION 8
Claims Procedures


8.1    Initial Filing. All claims for benefits under the Plan shall be
submitted, in writing, to the Plan Administrative Committee on forms prescribed
by the Plan Administrative Committee and must be signed by the Participant or,
in the case of a death benefit, by Participant’s Beneficiary or legal
representative. Any Participant or Beneficiary who disputes the amount of his or
her entitlement to Plan benefits must file a claim in writing within one hundred
eighty (180) days of the date the payment is due. Failure by the Participant or
Beneficiary to submit such claim within such time periods shall bar the
Participant or Beneficiary from any claim for benefits under the Plan as the
result of the occurrence of such event or the failure to make such payment. In
no event shall the Participant or other claimant be entitled to challenge a
decision of the Plan Administrative Committee with respect to a claim unless and
until the claims procedures herein have been complied with and exhausted. Each
claim shall be approved or disapproved by the Plan Administrative Committee
within ninety (90) days of the Plan Administrative Committee’s receipt of each
such claim. However, if special circumstances require an extension of time for
the Plan Administrative Committee to process the claim, the ninety (90) day
period may be extended for an additional ninety (90) days. Prior to the
termination of the initial ninety (90) day period, the Plan Administrative
Committee shall provide the claimant with a written notice setting forth the
reason for the extension. The notice shall indicate the special circumstance
requiring the extension of time and the date by which the Plan Administrative
Committee expects to render the benefit determination.
8.2    Notice on Denial. In the event any claim (or benefit) is denied in whole
or in part, the Plan Administrative Committee shall, within the time period
described in Section 8.1 above, notify the claimant in writing of such denial
and of the claimant’s right to a review by the Plan Administrative Committee and
shall set forth, in a manner calculated to be understood by the claimant,
specific reasons for such denial; including specific references to the Plan
provisions on which the denial is based; descriptions of, and reasons for, any
material or information necessary for the claimant to perfect his claim for
review; and an explanation of the Plan’s review procedure and time limits
applicable to such procedures, including the claimant’s right to bring civil
action following an adverse benefit determination on review.
8.3    Appeal Rights. Any person whose application is denied in whole or in part
may appeal to the Plan Administrative Committee for a review of such denial.
Such appeal shall be made by submitting to the Plan Administrative Committee,
within sixty (60) days of the receipt of initial denial, a written statement
requesting a review of such denial and setting forth the grounds on which such
appeal is made and any issues or comments which the claimant deems pertinent to
his application. The claimant shall have the opportunity to submit written
comments, documents and records relating to the claim and shall have reasonable
access to and copies of documents and records relevant to the claim, upon
request and free of charge. The Plan Administrative Committee shall make an
independent determination of the claimant’s eligibility for benefits within
sixty (60) days of such appeal and shall give written notice to the claimant of
its determination on review within such time period. If there are special
circumstances requiring an extension of time for processing, a decision shall be
rendered within one hundred twenty (120) days after receipt of the request for
review. If an extension of time is required, the Plan

16

--------------------------------------------------------------------------------




Administrative Committee will provide the claimant with written notification of
the special circumstances involved and the date by which the Plan Administrative
Committee expects to render a final decision. The decision of the Plan
Administrative Committee on any appeal for benefits shall be final and
conclusive. If a claimant’s request is wholly or partially denied on review, the
Plan Administrative Committee must give written notice to the claimant that
contains the specific reasons for the denial, the Plan provisions on which the
denial is based, a description of the Plan’s claim review procedures and the
time limits applicable thereto, including the claimant’s right to bring civil
action.
8.4    Disability Claim. Notwithstanding the claims procedure set forth in
Sections 8.1, 8.2 and 8.3 above, the following claims procedure shall apply for
any claim based on a Disability.
(a)
Initial Disability Claim Review. If a Participant applies for a benefit under
the Plan based on a Total Disability, and in the event a claim for benefits is
wholly or partially denied by the Plan Administrative Committee, the Plan
Administrative Committee shall, within a reasonable period of time, but no later
than forty-five (45) days after receipt of the claim, notify the claimant in
writing of the denial of the claim. This forty-five (45) day period may be
extended up to thirty (30) days if such an extension is necessary due to matters
beyond the control of the Plan, and the claimant is notified, prior to the
expiration of the initial forty-five (45) day period, of the circumstances
requiring the extension of time and the date by which the Plan Administrative
Committee expects to render a decision. If, prior to the end of the first thirty
(30) day extension period, the Plan Administrative Committee determines that,
due to matters beyond the control of the Plan, a decision cannot be rendered
within that extension period, the period for making the determination may be
extended for up to an additional thirty (30) days, provided that the Plan
Administrative Committee notifies the claimant, prior to the expiration of the
first thirty (30) days extension period, of the circumstances requiring the
extension and the date as of which the Plan Administrative Committee expects to
render a decision. In the case of any extension, the notice of extension also
shall specifically explain the standards on which entitlement to a benefit upon
Total Disability is based, the unresolved issues that prevent a decision on the
claim, and the additional information needed to resolve those issues, and the
claimant shall be afforded at least forty-five (45) days within which to provide
the specified information, if any.

(b)
Denial of Disability Claim. If the Plan Administrative Committee denies the
claim for a Total Disability benefit in whole or in part, the claimant shall be
provided with written notice of the denial stating the specific reason for the
denial; reference to the specific Plan provisions on which the denial is based;
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and a description of the Plan’s review procedures (as
set forth below) and the time limits applicable to such procedures, including
the claimant’s right to bring civil action following an adverse benefit
determination. If an internal rule, guideline, protocol, or other similar
criterion was relied upon in making the adverse determination, either the
specific rule, guideline, protocol, or other similar criterion shall be provided
to the claimant free of charge, or the claimant


17

--------------------------------------------------------------------------------




shall be informed that such rule, guideline, protocol, or other criterion shall
be provided free of charge upon request.
(c)
Appeal of Denied Disability Claim. If the claim for a Total Disability benefit
is denied in full or in part, the claimant shall have the right to appeal the
decision by sending a written request for review to the Plan Administrative
Committee within one hundred eighty (180) days of his receipt of the claim
denial notification. The claimant may submit written comments, documents,
records, and other information relating to his or her claim for benefits. Upon
request, the claimant shall be provided free of charge and reasonable access to,
and copies of, all documents, records and other information relevant to his
claim.

(d)
Review of Appealed Disability Claim. Upon receipt of the claimant’s appeal of
the denial of his claim, the Plan Administrative Committee shall conduct a
review that takes into account all comments, documents, records, and other
information submitted by the claimant or his authorized representative relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination. The review shall not afford
deference to the initial benefit determination and shall be conducted by an
individual who is neither the individual who made the adverse benefit
determination that is the subject of the appeal, nor the subordinate of such
individual. The Plan Administrative Committee shall consult a medical
professional who has appropriate training and experience in the field of
medicine relating to the claimant’s disability and who is neither consulted as
part of the initial denial nor is the subordinate to such individual and shall
identify the medical or vocational experts whose advice is obtained with respect
to the initial benefit denial, without regard to whether the advice was relied
upon in making the decisions. If a claim is denied due a medical judgment, the
Plan Administrative Committee will consult with a healthcare professional who
has appropriate training and experience in the field of medicine involved in the
medical judgment. The healthcare professional consulted will not be the same
person consulted in connection with the initial benefit decision (nor be the
subordinate of that person). The decision on review also will identify any
medical or vocational experts who advised the Company’s benefits department in
connection with the original benefit decision, even if the advice was not relied
upon in making the decision.

(e)
Timing of Review on Appeal. The Plan Administrative Committee shall notify the
claimant of its determination on review within a reasonable period of time, but
generally not later than forty-five (45) days after receipt of the request for
review, unless the Plan Administrative Committee determines that special
circumstances require an extension of time for processing the claim. If the Plan
Administrative Committee determines that an extension of time for processing is
required, written notice of the extension will be furnished to the claimant
prior to the termination of the initial forty-five (45) day period. In no event
shall such extension exceed a period of forty-five (45) days from the end of the
initial period. The extension notice shall indicate the special circumstances
requiring extension of time and the date by which the Plan Administrative
Committee expects to render the determination on review.


18

--------------------------------------------------------------------------------




(f)
Denial on Appeal. If the Plan Administrative Committee denies the claim on
appeal, it shall notify the claimant in a manner to be understood by him of the
specific reason or reasons for the adverse determination; reference to the
specific Plan provisions on which the adverse determination is based; a
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to his claim; and a statement indicating the claimant’s
right to file a lawsuit upon completion of the claims procedure process. If an
internal rule, guideline, protocol, or other similar criterion was relied upon
in making the adverse determination, either the specific rule, guideline,
protocol, or other similar criterion shall be provided free of charge, or the
claimant may be informed that such rule, guideline, protocol, or other criterion
shall be provided free of charge upon request.

8.5    Time to File Suit. The Participant or other claimant shall only have
ninety (90) days from the date of receipt of the Plan Administrative Committee’s
final decision on review in which to file suit regarding a claim for benefits
under the Plan. If suit is not filed within such ninety (90) days, it shall be
forever barred. The parties, including the Participant, (i) agree that they will
not file any action arising out of any claims under this Plan other than in the
United States District Court for the Northern District of Georgia and (ii)
consent to personal jurisdiction and venue solely within such forum and waive
all possible objections hereto. The Plan Administrative Committee’s decisions
made hereunder shall be final and binding on all interested parties.

19

--------------------------------------------------------------------------------




SECTION 9
Amendment or Termination of the Plan


9.1    Authority to Amend. The Plan Administrative Committee may, in its sole
discretion, terminate, suspend or amend this Plan at any time or from time to
time, in whole or in part, with respect to any Participants or beneficiaries,
whether or not payments have commenced to such Participants or beneficiaries.
Notwithstanding the foregoing, no amendment, termination, or suspension of the
Plan will affect a Participant’s right to receive vested amounts previously
credited under the Plan or fail to be in compliance with Section 409A of the
Code.
9.2    Termination of Plan. In the event the Plan is terminated and liquidated
in accordance with the requirements described in Treasury Regulation Section
1.409A-3(j)(4)(ix), the Plan Administrative Committee shall distribute the
remaining amounts in Participants’ Accounts at such times and in such ways as
the Plan Administrative Committee, in its sole discretion, may deem appropriate
and in compliance with Section 409A of the Code. Any such termination will be
binding on all Participants and their beneficiaries, but in no event may such
termination and liquidation reduce the amounts credited previously to the
Participants’ Accounts, and, if the Plan is terminated and liquidated, the
Participants’ Accounts will be vested in full (if not vested in full
previously).

20

--------------------------------------------------------------------------------




SECTION 10
Unfunded Plan; Change in Control


10.1    Unfunded Plan. Nothing in this Plan shall be construed as giving any
Participant, or his or her legal representative or designated beneficiary, any
claim against any specific assets of the Company or any Affiliate or as imposing
any trustee relationship upon the Company or any Affiliate in respect of the
Participant. The Participating Employers shall not be required to segregate any
assets in order to provide for the satisfaction of the obligations hereunder.
Investments deemed held in the Accounts shall continue to be a part of the
general funds of the applicable Participating Employers, and no individual or
entity other than the Participating Employer shall have any interest whatsoever
in such funds. If and to the extent that the Participant or his or her legal
representative or designated beneficiary acquires a right to receive any payment
pursuant to this Plan, such right shall be no greater than the right of an
unsecured general creditor of the applicable Participating Employer.
10.2    Rabbi Trust. The Participating Employers may establish a trust (or
trusts) for the purpose of providing funds for the payment of the amounts
credited to Participants under the Plan subject to the following rules:
(a)
Such trust(s) shall be an irrevocable grantor trust containing provisions which
are the same as, or are similar to, the provisions contained in the model “rabbi
trust” set forth in Internal Revenue Service Revenue Procedure 92-64 (or any
successor guidance issued by the IRS). The terms of the trust shall contain such
provisions as may be necessary so that the Plan will be considered “unfunded”
for purposes of ERISA and the Code.

(b)
The Participating Employers may make contributions to the trust(s) equal to the
amount of the Employer Contributions following the date on which such
contributions are credited to Participants’ Accounts. Notwithstanding the
foregoing, however, no contributions may be made to any trust during any
“restricted period” within the meaning of Section 409A(b)(3) of the Code.

(c)
The Participating Employers shall pay all costs relating to the establishment
and maintenance of the trust(s) and the investment of funds held in such
trust(s).

(d)
The assets and income of such trust shall be subject to the claims of the
general creditors of the Participating Employers in the event of bankruptcy or
insolvency. The establishment of such a trust shall not affect the Participating
Employer’s liability to pay benefits hereunder except that any such liability
shall be offset by any payments actually made to a Participant under such a
trust. None of the assets of the trust may be restricted to pay benefits under
the Plan in connection with any change in the financial health of the
Participating Employer or within any time period prohibited by Section
409A(b)(3).


21

--------------------------------------------------------------------------------




(e)
In the event such a trust is established, the amount to be contributed thereto
shall be determined by the Participating Employer and the investment of such
assets shall be made in accordance with the trust document.

(f)
Participants shall have no direct or secured claim in any asset of the trust or
in specific assets of the Participating Employer and will have the status of
general unsecured creditors of the Employer for any amounts due under this Plan.

(g)
All assets of the trust shall be held in the United States unless otherwise
permitted under Code Section 409A(b).

10.3    Change in Control. Notwithstanding the foregoing, in the event of a
Change in Control, if the Participating Employer previously established a trust
(or trusts) prior to the Change in Control, and such trust (or trusts) remain in
effect, the Participating Employers then shall, as soon as practicable, but in
no event later than the date of the Change in Control, make an irrevocable
contribution to the trust(s) established pursuant to Section 10.2 in an amount
that is sufficient to pay the total amount credited to all Accounts under the
Plan as of the date of the Change in Control with respect to which such trust
(or trusts) were established.

22

--------------------------------------------------------------------------------




SECTION 11
Miscellaneous Provisions


11.1    Acceleration or Delay of Payments Permitted Under Code Section 409A.
(a)
Acceleration of Payments. The Plan Administrative Committee may, its discretion,
accelerate the payment of all or a portion of a Participant’s vested Account
prior to the time specified in this Plan to the extent such acceleration is
permitted by Treasury Regulation Section 1.409A-3(j)(4). Such permitted
accelerations shall include payments to comply with domestic relations orders,
payments to comply with conflicts of interest laws, payment of employment taxes,
payment upon income inclusion under Code Section 409A, and/or such other
circumstances as are permitted by Section 409A and the Treasury Regulations
thereunder.

(b)
Delay of Payments. The Plan Administrative Committee may, in its discretion,
delay the payment of all or a portion of a Participant’s Account in such
circumstances as may be permitted under Code Section 409A provided the
Participant consents to such further delay.

11.2    Benefits Non-Assignable. Benefits under the Plan may not be anticipated,
assigned or alienated, and will not be subject to claims of a Participant’s
creditors by any process whatsoever, except as specifically provided in this
Plan or by the Plan Administrative Committee in its sole discretion.
11.3    Right to Withhold Taxes. The Participating Employers shall have the
right to withhold such amounts from any payment under this Plan, and from any
payments of the Participant’s Base Salary or Annual Incentive Compensation, as
it determines necessary to fulfill any federal, state, or local wage or
compensation withholding requirements relating to the Plan. Notwithstanding the
foregoing, to the extent permitted by Section 409A of the Code, the Plan
Administrative Committee may elect to withhold such amounts from Participant’s
Account(s) to pay any relevant employment taxes on any amounts deferred under
the Plan and to pay required income tax withholding as the result of the payment
of such employment taxes from the Participant’s Account(s). However, the total
payment taken from the Participant’s Account(s) may not exceed the aggregate of
the employment taxes and income tax withholding related to such employment
taxes.
11.4    No Right to Continued Employment. Neither the Plan, nor any action taken
under the Plan, shall confer upon any Participant any right to continuance of
employment by the Company or any of its Affiliates nor shall it interfere in any
way with the right of the Company or any of its Affiliates to terminate any
Participant’s employment at any time for any reason.
11.5    Mental or Physical Incompetency. If the Plan Administrative Committee
determines that any person entitled to payments under the Plan is incompetent by
reason of physical or mental disability, as established by a court of competent
jurisdiction, the Plan Administrative

23

--------------------------------------------------------------------------------




Committee may cause all payments thereafter becoming due to such person to be
made to any other person for his or her benefit, without responsibility to
follow the application of amounts so paid. Payments made pursuant to this
Section shall completely discharge the Plan Administrative Committee and the
Participating Employer.
11.6    Unclaimed Benefit. Each Participant shall keep the Plan Administrative
Committee informed in writing of his or her current address and the current
address of his or her beneficiary. The Plan Administrative Committee shall not
be obligated to search for the whereabouts of any person. If the location of a
Participant is not made known to the Plan Administrative Committee within three
(3) years after the date on which payment of the Participant’s Account may first
be made, payment may be made as though the Participant had died at the end of
the three (3) year period. If, within one additional year after such three (3)
year period has elapsed, or, within three years after the actual death of a
Participant, the Plan Administrative Committee is unable to locate any
designated beneficiary of the Participant, then the Participating Employer shall
have no further obligation to pay any benefit hereunder to such Participant or
beneficiary or any other person and such benefit shall be irrevocably forfeited.
11.7    Suspension of Payments. If any controversy, doubt or disagreement should
arise as to the person to whom any distribution or payment should be made, the
Plan Administrative Committee, in its discretion, may, without any liability
whatsoever, retain the funds involved or the sum in question pending settlement
or resolution to the Plan Administrative Committee’s satisfaction of the matter,
or pending a final adjudication by a court of competent jurisdiction.
11.8    Governing Laws. The provisions of the Plan shall be construed,
administered and enforced according to applicable Federal law and the laws of
State of Georgia.
11.9    Severability. The provisions of the Plan are severable. If any provision
of the Plan is deemed legally or factually invalid or unenforceable to any
extent or in any application, then the remainder of the provision and the Plan,
except to such extent or in such application, shall not be affected, and each
and every provision of the Plan shall be valid and enforceable to the fullest
extent and in the broadest application permitted by law.
11.10    No Other Agreements or Understandings. This Plan represents the sole
agreement between the Participating Employers and Participants concerning its
subject matter, and it supersedes all prior agreements, arrangements,
understandings, warranties, representations, and statements between or among the
parties concerning its subject matter.
11.11    Section 409A of the Code. The Company intends that the Plan comply with
the requirements of Section 409A of the Code and shall be operated and
interpreted consistent with that intent. Notwithstanding the foregoing, the
Company makes no representation that the Plan complies with Section 409A of the
Code and shall have no liability to any Participant, beneficiary or any other
person for any failure to comply with Section 409A of the Code. This Plan shall
constitute an “account balance plan” as defined in Treasury Regulation Section
31.3121(v)(2)-1(c)(1)(ii)(A). Additionally, notwithstanding any other provision
of the Plan, if at any time when the Company has any stock publicly traded on an
established securities market or

24

--------------------------------------------------------------------------------




otherwise, a Participant who is a “specified employee” within the meaning of
Section 409A of the Code would be entitled to a distribution under the Plan upon
a Separation from Service, then any payment otherwise scheduled to be made in
the six months after the date of Participant’s Separation from Service (or, if
earlier, until the date of death of the Participant) shall be made in a lump sum
on the first day of the seventh (7th) calendar month following the date of the
Participant’s Separation from Service (or if earlier, the date of death of the
Participant) to the extent required by Section 409A of the Code.
For purposes of the Plan, “specified employee” means a Participant who is (i) an
officer of the Company or any Affiliate having annual compensation greater than
$135,000 (as adjusted for inflation after 2005), (ii) a five-percent owner of
the Company or (iii) a one-percent owner of the Company having annual
compensation greater than $150,000. For purposes of this definition, no more
than 50 employees (or, if lesser, the greater of 3 or 10 percent of the
employees) shall be treated as officers. Participants who (i) normally work less
than 17½ hours per week, (ii) normally work not more than six months during any
year, (iii) have not attained age 21 or (iv) are included in a unit of employees
covered by an agreement which the Secretary of Labor defines to be a collective
bargaining agreement between employee representatives and the Company or any
Affiliate (except as otherwise provided in the Code) shall be excluded for
purposes of determining the number of officers. For purposes of the Plan, the
term “five-percent owner” (“one-percent owner”) means any person who owns more
than five percent (one percent) of the outstanding stock of the Company or stock
possessing more than five percent (one percent) of the total combined voting
power of all stock of the Company. For purposes of determining ownership, the
attribution rules of Section 318 of the Code shall be applied by substituting
“five percent” for “fifty percent” in Section 318(a)(2) of the Code and the
rules of Sections 414(b), 414(c) and 414(m) of the Code shall not apply. For
purposes of the definition, the term “compensation” has the meaning given such
term by Section 414(q)(4) of the Code. The determination of whether a
Participant is a specified employee will be based on the normal specified
employee identification date of the Company, such that if the Participant
satisfies the definition of a specified employee at any time during the 12-month
period ending on the Company’s specified employee identification date, the
Participant will be treated as a specified employee if he or she has a
separation from service during the 12-month period beginning on the Company’s
specified employee effective date. This definition is intended to comply with
the “specified employee” rules of Section 409A of the Code and shall be
interpreted accordingly.
11.12    Receipt or Release. Any payment to a Participant in accordance with the
provisions of this Plan shall, to the extent thereof, be in full satisfaction of
all claims against the Plan, the Plan Administrative Committee and the
Participating Employer. The Plan Administrative Committee may require such
Participant, as a condition precedent to such payment, to execute a receipt and
release to such effect (provided that, to the extent the Participating Employer
or the Plan Administrative Committee require a Participant to execute a release,
the release requirement shall be structured in a manner that complies with Code
Section 409A). Such release, with the period for revoking same having already
expired, must be provided to the Participating Employer on or after, but no
later than sixty (60) days following, the event causing the payment to become
due. If the Plan Administrative Committee requires a release pursuant to this
Section 11.12 and the sixty (60) day period to execute the release and allow for
the period to revoke same to expire extends over two calendar years, the payment
in all events shall occur and be treated as paid in

25

--------------------------------------------------------------------------------




the later calendar year regardless of when the executed release is returned to
the Plan Administrative Committee.

26

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer on this the 10th day of December, 2015.


AGCO CORPORATION
(the “Company”)
 
 
By:
/s/ Roger N. Batkin
Title:
Vice President and General Counsel




27

--------------------------------------------------------------------------------




Appendix A


General Plan Information


(a)    Plan Name
AGCO Corporation Executive Nonqualified Defined Contribution Plan
(b)    Plan Sponsor
AGCO Corporation
4205 River Green Parkway
Duluth, Georgia 30096-2563
(770) 813-9200


(c)    Employer Identification Number (EIN)
58-1960019
(d)    Plan Type
The Plan is a nonqualified defined contribution plan for the purpose of
providing deferred compensation to a select group of management or highly
compensated employees.
(e)    Plan Administrator
Plan Administrator, the Compensation Committee of AGCO Corporation
c/o AGCO Corporation
4205 River Green Parkway
Duluth, Georgia 30096-2563
(770) 813-9200


(f)    Agent for Service of Legal Process
c/o AGCO Corporation
4205 River Green Parkway
Duluth, Georgia 30096-2563
(770) 813-9200
Attention: General Counsel


(g)    Plan Year
The calendar year.






--------------------------------------------------------------------------------




Appendix B


ERISA Rights Statement


As participant in this Plan, you are entitled to certain rights and protections
under ERISA. ERISA provides that all Plan participants shall be entitled to:
•
examine, without charge at the Plan Administrator’s office and at other
specified locations, such as worksites and union halls, all documents governing
the Plan, including collective bargaining agreements, and a copy of the latest
Annual Report (Form 5500 series), if any, filed by the Plan with the U.S.
Department of Labor and available at the Public Disclosure Room of the Employee
Benefits Security Administration (f/k/a the Pension Welfare Benefits
Administration).



•
obtain copies of all documents governing the operation of the Plan including
collective bargaining agreements and copies of the latest Annual Report (Form
5500 series), if any, and an updated summary plan description, by making a
written request to the Plan Administrator and paying a reasonable charge for the
copies.



•
receive a summary of the Plan’s annual financial report. The Plan Administrator
is required by law to furnish each participant under the Plan with a copy of
this summary annual report.



In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in your interest and in the interest of the other Plan
participants and beneficiaries.
No one, including your employer, your union, or any other person may fire you or
otherwise discriminate against you, in any way solely to prevent you from
getting a benefit or exercising your rights under ERISA. If your claim for a
benefit is denied or ignored, in whole or in part, you have a right to know why
this was done, to obtain copies of documents relating to the decision without
charge, and to appeal any denial, all within certain time schedules.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest Annual Report
from the Plan and do not receive them within thirty (30) days, you may file suit
in federal court. In such a case, the court may require the Plan Administrator
to provide the documents and pay you up to $110 a day until you receive them,
unless they were not sent because of reasons beyond the control of the Plan
Administrator.
If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or federal court. If it should happen that
Plan fiduciaries misuse the Plan’s money, or if you are discriminated against
for asserting your rights, you may seek assistance from the U.S. Department of
Labor or you may file suit in a federal court. The court will decide who should
pay court costs and legal fees. If your suit is successful, the court may order
the person you have sued to pay costs and fees. If you lose, the court may order
you to pay these costs and fees, for example, if it finds your claim is
frivolous.




--------------------------------------------------------------------------------




If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about your rights under ERISA, or if
you need assistance in obtaining documents from the Plan Administrator, you
should contact the nearest office of the Employee Benefits Security
Administration, U.S. Department of Labor listed in your telephone directory or
the Division of Technical Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue, N.W.,
Washington, D.C. 20210. You may also obtain certain publications about your
rights and responsibilities under ERISA by calling the publications hotline of
the Employee Benefits Security Administration.
























































































































26580644v4


